           Case: 3:21-cv-00324-jdp Document #: 1 Filed: 05/13/21 Page 1 of 5


         DOC HO
     pc- CD/FILED
          13 AM 9: 18                                 ATTACHMENT 1
2021
   PETER oPP EH
 Ctiiii\tyr OS,$.4 ,1"
                                                 COMPLAINT FORM
                                          (for non-prisoner filers without lawyers)

                        IN THE UNITED STATES DISTRICT COURT
                FOR THE Western        DISTRICT OF Wisconsin



(Full name of plaintiff(s))

Ellerman, Bradley T.



           VS                                                                           Case Number:

(Full name of defendant(s))
                                                                                       21 CV 324 JDP
                                                                                        (to be supplied by clerk of court)
Department of the Army, John E. Whitley, Acting Secretary


DOA, Mudd Hutson, Supervisory FIR Speciarist (GRIP), CHFtA - Ft McCoy, WI




DOA, Cindy Lass, Dvision Director, CHRA - Fort McCoy, WI




A. PARTIES

           1.           Plaintiff is a citizen of                Wisconsin                            and resides at
                                                                             (State)

            717 Eberlein Drive, Mauston, WI 53948
                                                                            (Address)

           (If more than one plaintiff is filing, use another piece of paper).




                                                       Attachment One (Complaint) -1
      Case: 3:21-cv-00324-jdp Document #: 1 Filed: 05/13/21 Page 2 of 5




       2.     Defendant    Department of Army
                                                                               (Name)

is (if a person or private corporation) a citizen of   (unknown)
                                                                       (State, if known)
and (if a person) resides at (unknown)
                                                                     (Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for CHRA, 2187 South J Street, Fort McCoy, WI 54656
                                     (Employer's name and address, if known)

       (If you need to list more defendants, use another piece of paper.)

B.     STATEMENT OF CLAIM

       On the space provided on the following pages, tell:
             Who violated your rights;
             What each defendant did;
             When they did it;
             Where it happened; and
             Why they did it, if you know.

The plaintiff, Bradley T. Ellerman, worked for the Department of the Army at the Fort

McCoy location from February 2015 until March of 2019. Mr. Ellerman made the

employer aware of his multiple disabilities, and requested reasonable accommodations

to assist him. Employer fired him on March 11, 2019 due to his disabilities and

because of his attempts to be granted the rights afforded him by the ADA and the

Rehabilitation Act. As a result, Mr. Ellerman has suffered lost wages, damage to his

reputation, damage to his health and recovery, and a decline in his occupational

abilities. Mr. Ellerman wants Army to place him into a position equal to where he would

be had these actions not taken place, as well as to pay him for the lost wages and


                                Attachment One (Complaint) -.2
      Case: 3:21-cv-00324-jdp Document #: 1 Filed: 05/13/21 Page 3 of 5




other costs caused by their actions.

Mr. Ellerman was attempting to resolve his complaints through Federal agencies

meant to assist with this (EEOC, MSPB). After he was removed, his most pressing

complaint became the removal, which then proceeded to MSPB. While participating

in mediation, which was required by the MSPB judge working his case, Army coerced

Mr. Ellerman into signing a Settlement Agreement by withholding reference information

for another job that he was about to be offered by the VA. After signing the NSA,

Mr. Ellerman filed a complaint describing the coercion and asking that his complaints

be heard, as they never had been still. However, EEOC later responded to tell Mr.

Ellerman that he needed to file this complaint with MSPB, not with EEOC. He was not

aware, and his attorney also was not aware, and did not correct this error.

Mr. Ellerman had a total of 30 complaints against Dept. of Army, consolidated by Army

into 3 different claims. However, none of these complaints ever made it through all of

the administrative steps to ever be heard by any agency (EEOC, MSPB, etc.) He

believes if he could present his case in Federal Court, that he would show the discrimin-

ation that Army used to create a workplace where he was unable to be successful.

He wishes to work in his field (Human Resources), and feels the job he had at Army

was a perfect fit for his skills, talents, and desires. However, because his supervisors

were less qualified than he was, they wished to place individuals that did not have

applicable education or experience. Harming Mr. Ellerman terribly in the process.



                               Attachment One (Complaint) —3
      Case: 3:21-cv-00324-jdp Document #: 1 Filed: 05/13/21 Page 4 of 5




      JURISDICTION


      El     I am suing for a violation of federal law under 28 U.S.C. § 1331.

                                  OR

             I am suing under state law. The state citizenship of the plaintiff(s) is (are)
             different from the state citizenship of every defendant, and the amount of
             money at stake in this case (not counting interest and costs) is



      RELIEF WANTED

      Describe what you want the court to do if you win your lawsuit. Examples may
      include an award of money or an order telling defendants to do something or
      stop doing something.

Mr. Ellerman is asking to be returned to employment at a level equal to where he

would have been had the discrimination not happened. Expedited training and

development may be necessary to be successful. Back pay and compensatory

damages are also warranted.




                              Attachment One (Complaint) —4
     Case: 3:21-cv-00324-jdp Document #: 1 Filed: 05/13/21 Page 5 of 5




E.    JURY DEMAND

      El       Jury Demand - I want a jury to hear my case
                                OR
      g        Court Trial — I want a judge to hear my case

             6th               May
Dated this            day of                             20 2 1   .
                     Respectfully Submitted,


                          illeekbitifVEL
                     Signature of Plaintiff

                     608-350-1810
                     Plaintiff's Telephone Number
                     b ellerman@yahoo.com
                     Plaintiff's Email Address

                     717 Eberlein Drive
                      Mauston, WI 53948
                     (Mailing Address of Plaintiff)

                     (If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

      I DO request that I be allowed to file this complaint without paying the filing
      fee. I have completed a request to proceed in the district court without
      prepaying the fee and attached it to the complaint.

      I DO NOT request that I be allowed to file this complaint without prepaying the
      filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
      cotnplaint.




                                Attachment One (Complaint) —5
